Name: COMMISSION REGULATION (EC) No 2209/97 of 6 November 1997 on the issuing of export licences for wine-sector products
 Type: Regulation
 Subject Matter: agricultural activity;  international trade;  tariff policy;  trade policy
 Date Published: nan

 L 304/8 EN Official Journal of the European Communities 7 . 11 . 97 COMMISSION REGULATION (EC) No 2209/97 of 6 November 1997 on the issuing of export licences for wine-sector products licences with advance fixing of the refund is restricted; whereas, therefore, a single percentage for the acceptance of applications submitted between 29 October and 4 November 1997 should be applied and the submission of applications and the issue of licences suspended until 15 November, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1685/95 of 11 July 1995 on arrangements for issuing export licences for wine-sector products ('), as last amended by Regulation (EC) No 1354/97 (2), and in par ­ ticular Article 3 (3) thereof, Whereas Article 55 (7) of Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine (3), as last amended by Regulation (EC) No 2087/97 (4), limits the grant of export refunds for wine-sector products to the volumes and expenditure contained in the Agreement on Agriculture concluded during the Uruguay Round multilateral trade negotiations; Whereas Article 3 of Regulation (EC) No 1685/95 lays down the conditions under which the Commission may take specific measures to prevent an overrun of the quantity laid down or the budget available under the said Agreement; Whereas, on the basis of information on export licence applications available to the Commission on 5 November 1997, the quantity still available for the period until 15 November, referred to in Article la ( 1 ) of Regulation (EC) No 1685/95, could be exceeded unless the issue of export HAS ADOPTED THIS REGULATION: Article 1 1 . Export liceces with advance fixing of the refund for wine-sector products for which applications are submitted between 29 October and 4 November 1997 under Regula ­ tion (EC) No 1685/95 shall be issued for 51,3 % of the quantities requested . 2. The issue of export licences for wine-sector products for which applications are submitted from 5 November 1997 and the submission of export licence applications from 7 November 1997 shall be suspended until 15 November 1997 . Article 2 This Regulation shall enter into force on 7 November 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 November 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ L 161 , 12. 7. 1995, p. 2 . 0 OJ L 186, 16. 7. 1997, p. 9 . (3) OJ L 84, 27 . 3 . 1987, p. 1 . 4 OJ L 292, 25. 10 . 1997, p . 1 .